STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                         NO.    2021    KW   1481

VERSUS


ALONZO      GONZALES                                                               JANUARY       31,   2022




In   Re:          Alonzo       Gonzales,                        for                                      22nd
                                                  applying                 supervisory      writs,

                  Judicial          District       Court,       Parish        of    St.    Tammany,       No.
                  401, 671- 1.




BEFORE:           MCDONALD,         LANIER,       AND   WOLFE,       JJ.


        WRIT      DENIED.           Ramos    v.    Louisiana,                 U. S. ,            140    S. Ct.
1390,       206    L. Ed. 2d        583 (   2020)       does     not                         to
                                                                         apply retroactively
relator         whose    conviction         and    sentence          were final at the time the
decision         was    rendered.           See   also       State    v.
                                                                      Kelly, 2021- 00572 ( La.
9/ 27/ 21),       324    So. 3d      79 (   per    curiam).
                                                                  Accordingly, the district
court      did    not    err    by     denying      the      application for postconviction
relief.




                                                        im
                                                     WIL
                                                        EW




COURT      OF APPEAL,         FIRST     CIRCUIT




        DEPUTY      CURK       OF    COURT
                  FOR   THE    COURT